Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Invention II (Claim 3) in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that the examination of the various claims would be similar.  This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because of the reasons cited in the restriction requirement between the inventions of Group I (Claims 1-2) and Group II (Claim 3), as set forth in the Office action mailed on 12/02/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant 
Claim 3 is directed to parallel calculation for a polarized coding system. Such elements amount to pure organizing of information through mathematical correlations/formulas (i.e., abstract idea). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of parallelizing a sequence, and multiplying scalars and matrices are mere instructions that can be performed by purely generic computer functions that are well understood and previously known in the art. As such, there is no inventive concept sufficient to transform the claimed subject matter into patent-eligible claim(s). Accordingly, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“parallelizing a sequence of N input bits into X streams, each stream having Y bit,” does not clearly define the nature of N, X, and Y (e.g. a number, a digit…). The limitation does not clearly define “parallelizing a sequence”.
The limitation “on a principle of sorting a first column, the next row,” has no definite meaning in the art, and it is not defined within the claim. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “in particular, thane input bit sequence is sent to a parallel serial conversion block to convert N input stream into a parallel stream,” is in narrative form and indefinite, failing to conform with current U.S. practice.  It appear to be a literal translation into English from a foreign document and contains grammatical and idiomatic errors. The language fails to define the terms “N input stream” and “parallel stream.” The use of the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
The limitation “each stream has Y bits,” in line 6, fails to define which stream the language refers to.
The phrase “according to bit on a principle of sorting the first column, the next row,” is narrative and indefinite and contains grammatical and idiomatic errors.
The limitation “The each row in the matrix obtained in the first step is a Y bit stream,” is indefinite. There is insufficient antecedent basis for this limitation in the claim. The preceding language does not recite “a first step,” nor does it recite “a matrix” or obtaining such a matrix. The language fails to clearly define a “Y bit stream.”
“multiplying Y bits at each stream by the columns of a Kronecker G.sub.Y matrix,” fails to define what the term “each stream” is referring to. The limitation fails to define “Y bits.”
The claim recites the limitation "the results" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites “according to a removal rule,” but fails to define a “removal rule” such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention.
The term “specifically,” in lines 11 and 21 renders the claim language in narrative form, and unclear to whether the limitations following the term are part of the claimed invention.  
The phrase “scalar multipliers in rows receive X parallel stream bits, each stream has Y bits from a parallel transition block output in parallel,” appear to be a literal translation into English from a foreign document and comprises grammatical and idiomatic errors.
The limitation “scalar multipliers in row perform scalar multiplication of each Y bit stream with each column, the Kronecker G.sub.Y matrix follows the Bit Removal Rule (BRR), the Kronecker G.sub.Y matrix has all Y columns, so the outputs with Y values are represented in rows per stream,” is indefinite and ambiguous. It is unclear what “scalar multipliers in row,” and “each Y bit stream with each column” refer to.
The limitation “the matrix multiplier scalar obtained in the previous step,” lacks sufficient antecedent basis in the claim. It is unclear to what previous step the language is referring to. 
“according to the principle of repeating the sample with the scalar multiplication in finite fields” is ambiguous and unclear. 
The limitation “the result is the bit string after the code polarization,” is indefinite. It is unclear what result this limitation is referring to.
The limitation “scalar multiplier receive columns in parallel to flow the output of scalar multiplier in rows” is indefinite. It is unclear how a scalar multiplier receives columns (of a matrix) in parallel. The meaning of “to flow the output of scalar multiplier in rows” is unclear and ambiguous. 
The limitation “perform scalar multiplication with each column of the Kronecker matrix,” is ambiguous for there are multiple instances of Kronecker matrices previously cited in the claim, and it is unclear to which one this limitation refers to.
The term “the results” in line 24 lacks sufficient antecedent basis in the claim. 
The phrase “the results after implementing the principle of sample scalar multiplication in finite fields obtained N data samples on parallel streams” appear to be a literal translation into English from a foreign document and is replete with grammatical errors.
The limitation “adding each data sample on the streams in modulo-2 field, and collecting N bit output sequence after encoding” is indefinite. The language is not clear to what data sample it is referring. The “streams in modulo-2 field” lacks sufficient antecedent basis in the claim. Furthermore, the language does not clearly define what is being encoded.




 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. (US 20210385016), “POLAR CODING SYSTEMS, PROCEDURES, AND SIGNALING.”
Sheiman et al. (US 20210306005), “POLAR ENCODING AND POLAR DECODING SYSTEMS AND METHODS.”
Ye et al. (US 11070317), “Sub-Block Wise Interleaving For Polar Coding Systems, Procedures, And Signaling.”
Xi et al. (US 11005597), “Two-stage Scrambling For Polar Coded PDCCH Transmission.”
Xi et al. (US 20200287654), “POLAR CODING SYSTEM.”
Saber et al. (US 10680660), “Method And Apparatus For Distributing Assistant Bits In Encoding.”

As prior art is not used against claim 3 above, this is not an indication that the claim is allowable. The 101 and 112 requirements, as set forth, cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant intends to claim.
nd paragraph:
... where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.... a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
... A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413